Exhibit 10.1

Non-Employee Director Compensation

Adopted by the Board of Directors: May 23, 2013

 

Element of Compensation

   Amount  

Base (annual amount in cash, paid in quarterly installments)

   $ 50,000   

Chairperson adders (annual amounts in cash, paid in quarterly installments)

  

Chairman of the Board

   $ 60,000   

Compensation Committee Chair

   $ 12,500   

Audit Committee Chair

   $ 10,000   

Nomination and Governance Committee Chair

   $ 6,000   

Annual Equity Grant 1

   $ 75,000   

 

1. The equity component is paid annually on the date of the Corporation’s Annual
Meeting of Shareholders in fully-vested shares of the Corporation’s common stock
valued based on the closing price on such date, rounded up or down to eliminate
the issuance of fractional shares.